EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Remus F. Fetea, PhD. (59,140) on 12/11/2020.

The application has been amended as follows: 

	In the Claims –
	31. (Cancelled)
	32. (Cancelled)
	33. (Cancelled)
	34. (Cancelled)







DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant's election with traverse of Group I (Claims 1-8 and 16-23) in the reply filed on 12/11/2020 is acknowledged.  The traversal is on the ground(s) that there is no burden and that “[t]he claims of the present invention would appear to be part of an overlapping search area.” (Remarks of 12/11/2020 at 1). The traversal is moot in view of the Examiner’s Amendment cancelling the non-elected group. 
Claim(s) 1-8, 16-23, and 31-34 is/are pending.
Claim(s) 31-34 is/are withdrawn from consideration.
Claim(s) 1, 3, 4, 5, 6, 8, 16, and 23 is/are currently amended.
Claim(s) 9-15 and 24-30 is/are acknowledged as cancelled.
	The action is NON-FINAL. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
I. Claims 1-8 and 16-23 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	As a general matter, techniques for making graphene oxide are old and known. A good summary of the evolution of these techniques is found in US 2015/0218002 to Plomb, et al. See (Plomb 1: [0007] – 2: [0017]). The claimed method would appear to be a variation of what has been called the “Improved Hummer” of “Improved Hummers” method. Plomb states:
[0014] Improved Hummer (Marcano et al., ACSNano 2010, 4, 4806-4814): KMnO4 is added to a mixture of concentrated sulfuric acid (conc. H2SO4) and phosphoric acid ( H3PO4) and graphite. This method also produces water insoluble compounds that are very difficult to remove from the resulting product.

See (Plomb 2: [0014]). The Marcano reference was cited by the International Searching Authority, and was cited on Applicants IDS. Marcano teaches:
For the improved method, a 9:1 mixture of concentrated H2SO4/H3PO4 (360:40 mL) was added to a mixture of graphite 4 (18.0 g, 6 wt equiv), producing a slight exotherm to 35−40 °C. The reaction was then heated to 50 °C and stirred for 12 h. The reaction was cooled to rt and poured onto ice (∼400 mL) with 30% H2O2 (3 mL). For workup, the mixture was sifted through a metal U.S. Standard testing sieve (W.S. Tyler, 300 μm) and then filtered through polyester fiber (Carpenter Co.) The filtrate was centrifuged (4000 rpm for 4 h), and the supernatant was decanted away. The remaining solid material was then washed in succession with 200 mL of water, 200 mL of 30% HCl, and 200 mL of ethanol (2×); for each wash, the mixture was sifted through the U.S. Standard testing sieve and then filtered through polyester fiber with the filtrate being centrifuged (4000 rpm for 4 h) and the supernatant decanted away. The material remaining after this extended, multiple-wash process was coagulated with 200 mL of ether, and the resulting suspension was filtered over a PTFE membrane with a 0.45 μm pore size. The solid obtained on the filter was vacuum-dried overnight at room temperature, obtaining 5.8 g of product.

Clearly similar in that the same reagents (H2SO4, H3PO4, and KMnO4) and ratios recited in independent Claim 1 and independent Claim 16 are used, Marcano appears to teach adding the reagents simultaneously, versus the discrete step-wise addition required by Claim 1 and Claim 16. The difference in treatment time is also noted. 
	Other pieces of prior art repeat the “Improved Hummers’” method, or minor variations thereof. The following are made of record:
US 2012/0129736 to Tour, et al. As understood, Tour is the PGPUB corresponding to the Marcano journal article discussed above. Tour provides more detail. The reagents are taught. (Tour 3: [0043] – 4: [0045]). The temperatures are taught. (Tour 4: [0046]). The times are taught. (Tour 4: [0047]). However, as above, Tour appears to teach a process where the reagents are combined at once versus added stepwise, as claimed. (Tour 7: [0074]).  
Alazmi, et al., Comparative study of synthesis and reduction methods for graphene oxide, Polyhedron 2016; 116: 153-161 (cited by Applicants). Note the discussion at (Alazmi at 154, col. 1). 
Huang, et al., Simple room-temperature preparation of high-yield large-area graphene oxide, International Journal of Nanomedicine 2011; 6: 3433-3448 (cited by Applicants). Note the discussion at (Huang at 3444, col. 2). 
US 2014/0079932 to Aksay, et al. Note reagents at (Aksay 1-2: [0014]).
The “optimization” or “routine experimentation” rationale from the International Searching Authority is noted. See (Written Opinion of the International Searching Authority, PCT/IB2017/053185 at 3-4). However, it is unlikely any such rejection would survive scrutiny on appeal, as this still does not address the specific stepwise addition, as claimed. Only recognized result-effective variables can be optimized. MPEP 2144.05 II. B. Likewise, while much of the workup of the oxidized graphite can be found scattered across more references, the number and specificity of steps being claimed make in unlikely that any rejection would be affirmed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736